DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicants’ Response filed on April 14, 2022 has been received and entered.  As previously discussed, Applicants’ elected without traverse of Group 1 and the species of glutathione (claim 28), DNase (claim 30), an antiseptic (claim 32), benzalkonium chloride (claim 34) and a thickener that is methyl cellulose (claim 35).  No claims have been amended, canceled or added.  Claims 33 and 37-46 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to non-elected inventions (non-elected Groups and species), there being no allowable generic or linking claim.  Accordingly, claims 27-32, 34, 35 and 36 are examined on the merits herewith.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 27-32 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Boehm et al. (US 2006/0162722 A1).  Boehm et al. disclose a composition for treating wounds and infections of the respiratory tract comprising glutathione (as a wound-treatment agent), an antiseptic, e.g., chlorhexidine or a cetrimide or octenidine, and DNase as a mucolytic agent.  See paragraphs 1, 39, 41 and 56-58.  See claims 27-32 and 34.  The reference does not explicitly refer to this composition as a biofilm disrupting composition.  But the structure of the composition in the reference is the same as the structure of the claimed composition.  As a result, the reference renders the claimed composition obvious.
Applicant assert that the claimed invention is not obvious, because of the Examples in the specification, while Boehm et al. disclose a therapeutic aerosol device, because Boehm et al. do not disclose that their composition can be applied to a wound or can be effective against a biofilm, and because Boehm et al. disclose that paragraph 54 means that everything in paragraphs 56-58 must be used with everything in paragraphs 42-54.
In reply, Applicants have argued the specification, not the claims.  Example 7 on p. 24 discloses a solution that can be put in a spray bottle.  This solution does not comprise the elected species that constitute the elected composition.  The solution of Example 7 does not contain a DNase or an antiseptic; it contains amylase and an antibiotic.  The spray bottle and type of spray and droplet size can be of any size or type or sort.  This argument is not persuasive of non-obviousness.  The instant claims are broad product/composition claims, a composition comprising three things, and Boehm et al. disclose the elected composition.  Because of the comprising language, the composition of the claims comprises these three things, and it can comprise anything else, as one or more items.  Paragraph 54 recites simply proteinase inhibitors; alone or also in combination with ...  This argument is not persuasive of non-obviousness.
As previously, discussed, Boehm et al. disclose that the composition comprises glutathione as a wound treatment agent (in paragraph 56).  Thus, the composition of the reference is meant to be applied to wounds.  Boehm et al. disclose that the composition comprises DNase, as a mucolytic agent (in paragraph 58).  Mucous is a type of biofilm, particularly in the respiratory tract, as one consequence of respiratory tract infection or inflammatory/allergic response.  This argument is not persuasive of non-obviousness.

Claims 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Boehm et al. (US 2006/0162722 A1), in view of Tennebaum et al. (WO 02/09639 A2).  The teachings of Boehm et al. are discussed above.  Boehm et al. do not disclose that their composition further comprises methyl cellulose.  
Tennenbaum et al. disclose that cellulose derivatives are excipients that are conventionally used in wound treatment compositions.  The specific cellulose derivative methyl cellulose is one that localizes and holds the active agent in the wound treatment composition in contact with the skin.  See Abstract and pp. 31-33, in particular, p. 31, lines 8-12, and p. 32, line 23, to p. 33, line 2.  In view of these teachings, it would have been obvious to the artisan of ordinary skill at the time that the invention was filed to add methyl cellulose to the composition of Boehm et al., because Tennenbaum et al. disclose that methyl cellulose holds the active agent against the skin, for increased contact, which, this artisan of ordinary skill would have known, would have improved the treatment effect of the composition comprising the active agent, or active agents.  This artisan of ordinary skill would have known that, by adding the methyl cellulose, the treatment composition of Boehm et al. would have remained in contact with wounds or infected areas of the respiratory tract, or wherever the composition was applied, for an improved effect.  In view of these teachings, a holding of obviousness is required.   
Applicants assert that the claimed invention is not obvious, because methyl cellulose cannot be added to composition of Boehm et al., because the composition of Boehm et al. is meant to be put into an intranasal delivery device.  Adding the methyl cellulose would make the composition too viscous to be used with this device.  In reply, Boehm et al. disclose that their composition can comprise an excipient that prolongs the dwell time, the controlled release, at the site in question (the sinuses).  One such excipient is a cellulose ether; see paragraph 62.  Methyl cellulose is a cellulose ether, as the saccharide monomers in the polymer are joined by either linkages.  Thus, the methyl cellulose of Tennenbaum et al. is compatible with the composition of Boehm et al.  This argument is not persuasive of non-obviousness.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 27-32 and 34-36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-32 of copending Application No. 16/470887 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because each claim set is drawn to the same invention, a biofilm disrupting composition comprising glutathione/a thiol-based antioxidant, DNAase/an enzyme and an antibiotic.  The wording of the claims is not identical in the two claim sets, but the compositions in the two claim sets have the same structure, based on the claim limitations.  Therefore, these inventions are not patentably distinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Applicants have declined to respond to this rejection, because they are holding it in abeyance.  In reply, Applicants’ position is unfortunate, because this rejection must be addressed and overcome in order for the application to proceed to the stage where Applicants could receive an indication of allowability, should the claims be amended to overcome the rejections for obviousness.  The double patenting rejection is maintained.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSANNE KOSSON whose telephone number is (571)272-2923. The examiner can normally be reached M,T,F-9-6:30;W-9-2:30;Th. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey, can be reached on 571 272 0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Applicants are advised to participate in the after-final consideration pilot program.  Applicants are reminded of the PTO’s new policies and procedures in this program for responding to final Office actions, changes in effect since May 18, 2013.  These policies and procedures are described at http://www.uspto.gov/patents/init_events/afcp.jsp, After-final Consideration Pilot 2.0.  Of particular importance are the mandatory request form, form PTO/SB/434, and the policy that at least one claim must be amended in a way that does not broaden that claim.  
/ROSANNE KOSSON/Primary Examiner, Art Unit 1655                                                                                                                                                                                                        2022-04-20